Citation Nr: 1738200	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to payment to the Veteran of $334.93 in funds withheld from past-due special monthly compensation for attorney fees.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from August 1968 to July 1985.
      
This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans' Affairs (VA), which awarded attorney fees to Sean Kendall, the attorney listed above (referred to herein as "the attorney").  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014).

 (The Veteran will receive a decision under separate cover pertaining to his claim to service connection for posttraumatic stress disorder (PTSD)).       


FINDING OF FACT

There was not a valid notice of disagreement present in relation to a claim for special monthly compensation at the time this benefit was awarded by an April 2010 rating decision and the attorney was not shown to be representing the Veteran in this matter.  


CONCLUSION OF LAW

The criteria are not met for payment of attorney fees from past due benefits based on the grant of special monthly compensation by the April 2010 rating decision.  38 U.S.C.A. § 5904 (West 2014); 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the VCAA is also not applicable to this claim on appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in notice or development in this case constitutes harmless error.  

II.  Analysis

A VA claimant and an attorney/agent may enter into a fee agreement providing that payment for the services of the attorney/agent will be made directly to the attorney/agent by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904 (d).  The total fee payable to any attorney/agent under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. 
§ 5904 (d)(1).  Attorneys/agents may charge claimants and appellants for representation before VA provided that after an agency of original jurisdiction has issued a decision on a claim or claims, a notice of disagreement has been filed with respect to that decision on or after June 20, 2007 and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  See 38 C.F.R. § 14.636 (c). 

According to the implementing regulations, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636 (h)(1).  A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA [AOJ]... or the lump sum payment that represents the total amount of recurring cash payments, which accrued between the effective date of the award... and the date of the grant of the benefit by the [AOJ], the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636 (h)(3).

A power of attorney executed in either VA Form 21-22 or VA Form 21-22a is required to represent a claimant before VA.  38 C.F.R. § 14.631 (a).

Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631 (e)(1). 

A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631 (f)(1).

Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  Id.

In November 2001, the appellant and the attorney entered into a representation agreement and fee agreement.  This documentation was appropriately filed with VA.  

In March 2006, the RO received a Form 21-22 signed by the Veteran, which appointed Disabled American Veterans (DAV) as the Veteran's representative.  Also, in March 2006, DAV submitted a notice of disagreement with an earlier rating decision, which reduced the Veteran's rating for prostate cancer from 100 percent to 0 percent.  

On October 6, 2009, the RO received a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from the Veteran.  

In a February 2010 rating decision, the RO granted an increased, 100 percent rating for the Veteran's service connected dysthymia effective October 6, 2009.  The RO also granted basic eligibility for Dependent's Educational Assistance (DEA) benefits effective this date and granted service connection for peripheral neuropathy of the left upper extremity, assigning a 10 percent rating effective October 7, 2008.  

In March 2010, the attorney made a motion to withdraw from any representation of the Veteran.  The attorney indicated that he had been unsuccessful in reaching the Veteran despite numerous attempts through both phone and letter.  The attorney also noted that in December 2009, his office had contacted that Attorney Fee Coordinator at the RO and was informed that DAV held the power of attorney for the Veteran on his pending claims.

In an April 2010 rating decision, the RO granted special monthly compensation to the Veteran based on him having a single 100 percent service connected disability with additional service connected disabilities rated 60 percent or more.  The effective date of the award is October 6, 2009.  
In an April 2010 calculation, the RO determined that the attorney was entitled to $334.93 in fees as a result of the award of SMC.  Then, in a June 2010 decision, the RO determined that a valid fee agreement had been filed by the attorney; noted that $334.93 fees had been withheld from the retroactive payment to the Veteran, which stemmed from the award of SMC; and indicated that a notice of disagreement with an RO decision had been filed on or after June 20, 2007.  

In a July 2010 notice of disagreement, the Veteran's representative, DAV, indicated that the Veteran had never revoked his DAV power of attorney.  Thus, the representative asserted that the attorney was not representing the Veteran at the time of the award of special monthly compensation.

In a July 2010 letter, the attorney notified the RO that he was withdrawing any legal representation of the Veteran.  He also indicated that the Veteran had been informed of his withdrawal.  
   
The above summarized evidence shows that the Veteran did initially retain the attorney in this case in November 2001.  However, it also indicates that he changed the representation in favor of DAV in March 2006.  This is evidenced by the VA Form 21-22a received by VA in March 2006, which shows that the Veteran appointed DAV as his representative.  This appointment constitutes a revocation of the attorney's representation of the Veteran.  38 C.F.R. § 14.631 (f)(1).  The Board notes that subsequent to the appointment of DAV, the attorney did represent the Veteran in front of the Court of Appeals for Veterans' Claims (Court).  See e.g. May 21, 2009 Memorandum decision and November 2009 Joint Motion for remand.  This subsequent representation clearly indicates that the attorney was acting as the Veteran's representative for the Court proceedings.  However, the notice accompanying the February 2010 rating decision awarding the increased, 100 percent rating 100 percent rating for the Veteran's service connected dysthymia, basic eligibility for Dependent's Educational Assistance (DEA) benefits and service connection for peripheral neuropathy of the left upper extremity specifically recognized DAV as the Veteran's representative.  Similarly, the attorney himself, in making his March 2010 request to withdraw any representation, a request made prior to the April 2010 decision at issue in this case, affirmatively acknowledged that DAV rather than he held the power of attorney concerning the Veteran's claims pending with the RO.  In addition, the evidence shows that DAV was involved with assisting the Veteran with his claim for entitlement to a TDIU.  The RO responded to this claim by granting entitlement to the 100 percent rating for dysthymia in the February 2010 decision (on the basis of the findings of a December 2009 VA examination scheduled pursuant to receipt of TDIU claim).  In turn, this finding of 100 percent disability allowed the RO to subsequently award entitlement to SMC in the April 2010 rating decision.  There is no indication that the attorney was in any way involved in assisting the Veteran with the TDIU claim, which lead to the award of SMC.

The RO did send the 2010 notification letter accompanying the April 2010 rating decision awarding SMC to the attorney, rather than to DAV, indicating inconsistency in who was being recognized as the Veteran's representative.  However, given that the March 2006 Form 21-22 appointing DAV superseded the earlier November 2001 Form 21-22 appointing the attorney; given that subsequent to that date, the Veteran did not specify that the attorney was representing him in matters at the RO; given that the evidence indicates that DAV was representing him in the specific matter at the RO, which ultimately led to the award of SMC; and given that the attorney recognized this representation and sought to withdraw from any additional representation of the Veteran prior to the April 2010 award of SMC, the weight of the evidence is against a finding that the attorney was the Veteran's representative in relation to the award of SMC and in favor of a finding that DAV was the Veteran's representative at the time of the award of SMC.

Further, even assuming that the attorney was actually the Veteran's representative, the evidence does not show that any notice of disagreement was filed in relation to the award of SMC made by the April 2010 rating decision.  Rather, the award was a downstream response to the Veteran's freestanding claim for a TDIU.  Once again, the TDIU claim lead to him receiving the VA mental health examination in November 2009, which resulted in the February 2010 grant of the 100 percent rating for dysthymia and ultimately to the April 2010 grant of SMC (based on the Veteran having a single service connected disability rated as 100 percent disabling and additional service connected disabilities with a combined rating of 60 percent or more).  Consequently, even assuming that the attorney could be considered to have been representing the Veteran in relation to the award of SMC, he was not entitled to charge for such representation because no notice of disagreement had been filed in relation to any underlying claim for this benefit.

In sum, for each of the reasons cited above, the attorney was not entitled to payment of the fees in question and payment to the Veteran of the fee amount of $334.93 is warranted.   


ORDER

Payment to the Veteran of $334.93 in funds withheld from past-due special monthly compensation for attorney fees is granted.  



	                        ____________________________________________
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


